                Case 1:21-cv-00141-CCC-MA Document 1-1 Filed 01/25/21 Page 1 of 10



 Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rlghts (Prisoner)                                           F 11 F Q
                                                                                                               HARRISBURG, PA
                                          UNITED STATES DISTRICT COURT                                              JAN z5 2021
                                                                              for the
                                                          _ _ _ _ District of _ _ __                    PER_~=~-----
                                                                                                                       DEPUTY CLERK
                                                                    _ _ _ _ Division

~ ..uJ~ r. , ,,:;,.:>+er                 3t                                             Case No.
                                                                                )
                                                                                )                  (to be filled In by t/Je Clerk's Office)
12oBzfc."\ 1.22=, N\oS£/L                                                       )
                              Plaintijf(s)
                                                                                )
(Write t/Jefu/1 name ofeach plaimfjfw/Jo isfili11g tMs complaint.
lft/Je names ofall thep/aintifft cannot flt In the space above,                 )
please write "see attached" i11 the space and a/lac/, an addltlona/             )
page with the fit/I list of11ames.)                                             )
                                   -v-                                          )
 <:?   /o &icKL.$                                                               )
((\ f;,LO/J t £ G,o RCt, ,.J                           )
C, µ, Rl~ re, ~ }f~lc.. Pr I cH f; l--<- s            )
Q2-tJfi?t loU tJT't' c.oRR e.eT1 cJ JJ Ix 1 ffl?ILJfCt~
                            Defe11dant(s)                                       )
(Write the.fall name of eac/J defendant who is being sued. lfthe                )
names ofall the defendants cannot flt /11 the space above, please               )
write "see al/ached" in the space and attach an additional page
with the full list ofnames. Do not Include addresses here.)


                                    COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                (Prisoner Complaint)


                                                                             NOTICE

       Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
       electronic court files . Under this rule, papers filed with the court should not contain: an individual's full social
       security number or full birth date; the full name of a person known to be a minor; or a complete financial account
       number. A filing may include only: the last four digits of a social security number; the year of an individual's
       birth; a minor's initials; and the last four digits of a financial account number.

       Except as noted in this fonn, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
       other materials to the Clerk's Office with this complaint

       In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
       forma pauperis.




                                                                                                                                              Page I of 11
                Case 1:21-cv-00141-CCC-MA Document 1-1 Filed 01/25/21 Page 2 of 10



Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

I.         The Parties to This Complaint

           A.        The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                            Name
                            All other names by which
                            you have been known:                            ao -o~oo
                            ID Number                                       C-rtJ'T~ CocJ ,-Hy coazcno,JA:f,,. fAJl,JW#-
                            Current Institution                             700 2i·srta-1:l.ib.lL.1,_,_@=...,___,_,_ _ _ _ __
                            Address
                                                                                                    f~
                                                                                      City          State        Zip Code


          B.         The Defcndant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                     listed below are identical to those contained in the above caption. For an individual defendant, include
                     the person's job or title (ifknown) and check whether you are bringing this complaint against them in their
                     individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. I
                         Name                                           C::::1-{·R.\STo Pfff@-: .~k=t-_ _ _ _ _ __
                         Job or Title (ifl.:no11111)                     b.U±RJ'.L.._._......__ _ _ _ _ _ _ _ _ _ __
                            Shield Number
                            Employer                                        C..:..C::..C~r;;_ _ _ _ _ _ _ _ _ _ __
                            Address                                         7-o.Q R1£A:~k:..llli..1.,_ '/?fl_ _ _ _ _ __
                                                                            :E~u.9J:o ts(&_
                                                                                      City
                                                                                                      QA.__ ((:j)rJ 3
                                                                                                     late        Zip Code

                                                                            D Individual capacity
                     Defendant No. 2
                         Name
                         Job or Title (if known)
                         Shield Number
                         Employer                                           cccP
                         Address                                            ?ot>     12rs!ff L
                                                                            3 2,U,EJ:o;J/2_
                                                                                     City

                                                                            D Individual capacity

                                                                                                                        Page2of 11
                      Case 1:21-cv-00141-CCC-MA Document 1-1 Filed 01/25/21 Page 3 of 10



      Pro Se 14 (Rev. 12/16} Compl:iint for Violation of Civil Rights (Prisoner}

                            Defendant No. 3                                                         I

                                Name                                               _C.{-t;_J....,3_,._,1C"""/(...,.L,,_....__ _ _ _ _ _ _ _ __
                                Job or Title rifi71ownJ
                                Shield Number
                                Employer
                                                                                    c~=-------=---------
                                Address                                                   H-'u:,1_ Ro
                                                                                   -Zoo f2LSUlL
                                                                                   ~t-rFo un:...
                                                                                             City                                  Zip Code

                                                                                   D Individual capacity
                            Defendant No. 4
                                Name                                           C$tJJl2? _{(;Cl(\/ Ty totZRzalw~
                                Job or Title (if known)
                                Shield Number                                      ~DO    /2tJlftt., rt{L? /Lt)
                                Employer
                                Address
                                                                                                                         ~


      II.        Basis for Jurisdiction
                                                                                   -Z.zcat:o-tJ1z
                                                                                         City

                                                                                   D Individual capacity   i     fJA:
                                                                                                                State     Zip Code

                                                                                                               Official capacity



                Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
                immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
                Federal Bureau ofNarcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
                constitutional rights.

                A.          Aie you ringing suit against (check all tl1aJ apply):
                            D       ederal officials (a Bivens claim)

                                   State or local officials (a § 1983 claim)

                 B.   Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutQ,iy rigbt(s) do you claim is/are being violated by state or local officials?
               /9 CC tf.SS ro 1-/¼.I '-1!112./JIC:.'f' ., Ot:!.rvi~ () C-R/B.VF/AJC.f._ Fct2Y11.S 1 'aFv.SA.-l- ,o
    /rel.SI.Sr t:)/2 /'TL.a1W .1.1/"'~t.,. C,,:tfr-U' - t.1STi:-tv1V? /.A) 01.J ,t...EIJ:.,1-L t:?/JL.hf -
/4'T:Tlf•0tlc9'/c:...v_~A,)T /'P?rt/rfCy {//OL/17li/(j. lfJ,£Rl)/v.P,O #.e/fLT// /.?/a#l.J... /,\)/Yllrp;_~
m (/~r <4t111P.11n,J~ it/ 11ec-s" &J's fkJO c,,wtSN &111.11cor£d' cPft..J                                                  C(lfYJ£   .Et!CK;. --ro
NOR.le ,1-;::nR      o2.trl,r fJ~lcJO F ~ tJF 'r.£!/E/2. ~Tc.
                 C. ·       Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                            are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                            officials?




                                                                                                                                          Page 3 of 11
                         Case 1:21-cv-00141-CCC-MA Document 1-1 Filed 01/25/21 Page 4 of 10



          Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




                    D.  Section 1983 allows defendants to be found liable only when they have acted "under color of any
                        statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                        42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                        of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                        federal la'Yi:'., Attach iidditional Rages if 11eeded.    L~tJ/IJ,;.,pOII.) CotJ N n,- vl"f I'- n:> 2 &.
  tf).t..t.dweD:J CO<) {/J ~,q POS t T /<J ~ /,A)ff/4~~ Fteo/Yl                  rT•    r
    ·                                         ..              ·                •                    SCJR-2. tJ ()/: (:?t:Jt/ll::J-/7
~(,1~2£) i-/€£S . CoNT,:,f/llA.h't~IJ u~ I.!- ./)Y /)()JIJ~                          0 • k) /tJ.e.. '!'      f't-              -
                    I  I)                I) eR.- LOO/({N~ G/0 ,s Com111!JC:... {AJ TC wo~fc Ptt-.)0 01 lt'E/t
~'lt~L 4!CO/l,}C.         l),S TtJ         (/                                                        ,,., I ~O R/11£12. e'•
 ,TA:L 1., re woP-kEP.. '.s, 6tloRT ,1cft:F~ Sf[v4TtPt,.) t cJtlvS ~ 7ffz/l'I -ro Co                              l         ~ •
       .:t)w iEf.l ACCz.f~ ro C.ocJR- IS f' ,.Xw rz-R-r~{:;£.t) W/ fi{J()~,1L.S                                f
                                                                                                            t:Ja.! ~e,/fl.JJC!z.. •
            Ill. PrisonerStatus tJ~fl.lVII\JC,. r}/-L- /YJ/9-IL ov7 C-0111JC::. t::7R 1iJ C:OttvC- ov~
                                                          '7Zl (µ/MIJ7I/J~
                    Indicate whether you are a prisoner or otlier confined person as follows (check all that apply):
                    D Pretrial detainee
                    D Civilly committed detainee
                    D Immigration detainee
                    D Convicted and sentenced state prisoner
                    D ./"Convicted and sentenced federal priso~er                               •
                                                                                                               1

                    IZ(                              S,---81:f:._fs,m.~uu.L:lca:\~c A.\.,, Ul O..L.Jfln.~~->------
          IV.
                                Other (exp/aill)

                   Statement of Claim
                                                             c    M·1~~.o             r\u(Y\~   ui.StT)

                   State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
                   alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
                   further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
                   any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
                   statement of each claim in a separate paragraph. Attach additional pages if needed.

                    A.      If the events giving rise to your claim arose outside an institution, describe where and when they arose.
   $\r->C.f. iu~R..Yo,02. Isl.~M.~'.S. 110()\l'\)\S.7.R.A~lo,J t=t-tJfJ t0/1.S..S.c.£ ~ 7q-z:_/JcJC/C
tj-,,J() .Sl1f (' ::n:5 /1/}/;,J~       m ((
                                          fllty G-RNJ~ )I ..:Tl'l'\.. (;111AJt. To sf/<,, TfinT 02 rJ/E{J l-EG-l'Jl, C,41-t..5 /
?~ ,~IJ pfJ..J vlfcv wH~,J Oµ ?£CA-L- tYtUS ...... tJ&r-1 tetJ &l?.{EcJJ:v.JC.£_ fiiEYJ~ r-. ,1(')LJ o,,U.c. tr
       l="vU-~ ~(V FoR&;Jc...
                                             . .   .
                                                        CtrcfctJ:f-
                                                    /hz.lClt cJf/!.:tU JTS CClltJV/E,r}1,:-;F"~d7c)-
                                                               1•         .    . • ~/-Md ..::,;b /7J8hrtl Tri_d'i:JtUh~,;()
                   B.          Jfthe events g1vmg nse to your c aim arose m an rnstitution, escn e w ere an w ed tli"ey arose.




                                                                                                                             PPge4 of 11
                       Case 1:21-cv-00141-CCC-MA Document 1-1 Filed 01/25/21 Page 5 of 10



        Pro Se 14 (Rev. 12/16) Complllint forViol11tion of Civil Rights (Prisoner)



                  C.          What date and approximate time did the events giving rise to your claim(s) occur?




                  If you sustained injuries related to the events alleged above, describe your injuries and state what medical
                                                                                                                            J.t»d
     /J ,
    CfC~      •   treatment, if any, you required and did or did not receive.

~~ ~ ~ ~ a _ / J_t,,~
                          -<70          A/1 .k t ) { ~ ~ ~ l o / " -H~/
                                                                                   . ,,J_          -I
                                                                                                               ~
                                                                                                                _!}_ •

                                                                                                  /J/L4klltY duL ,rµ WOVlfj~
                                                                                                                                  ,


ah~ (' 0,/1 KJ /7. . -




        VI.       Relief

                  State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
                  If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
                  the acts alleged. Explain the basis for these claims.
       of1 ~                                     ~    o-t: iu._ • tSZ-aV-o/L4 ~ w4 ~ ~
                                                          Qtci
•           ,,,   a...     t~
                               tAJ~

                                d.,,1ic,d f'-Aa/,,,,;t, vi~. 1,// ,..(a.-t,,,.,,.. . cl -w,,,,,,,;r ~ · · .
~   wa,,,,,;{      IY"7~'c7                     c~~a.ZiP'Y\., .                           of ~~    ~.OS   tc-   CvYYtf.   ~ ~
t,k_    cMbt       ~              ~'9-                  w/        /'G)t/ I (J        r   r "i'.




                                                                                                                           Puge 5 of 11
               Case 1:21-cv-00141-CCC-MA Document 1-1 Filed 01/25/21 Page 6 of 10



Pro Se 14 (Rev. 12116) Compl:iint for Viol:ition of Civil Rights (Prisoner)



VII.      Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Refonn Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your a ministrative remedies.

         A.                   our claim(s) arise while you were confined in a jail, prison, or other correctional facility?




                      If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                      events giving rise to your claim(s).




                                                                        co12.f?Ecr10,01-}/.....   F11<1e-17f._ _ _ _ __
          B.                       jail, prison, or otbPr correctional facility where your claim(s) arose have a grievance
                                ure?




                      D Donotknow
          C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                                     e
                                  or all of your claims?




                      D Donotknow
                      If yes, which ctaim(s)?




                                                                                                                              P:agc 6of ll
              Case 1:21-cv-00141-CCC-MA Document 1-1 Filed 01/25/21 Page 7 of 10



Pro Sc 14 (Rev. 12/16) Comp'3int forViolalion of Civil Rights (Prisoner)



         D.          Did ou file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                     co cerning the facts relating to this complaint?




                     Ifno, did you file a grievance about the events described in this complaint at any other jail, prison, or
                     other correctional facility?

                     Oves
                     •      No


         E.          If you did file a grievance:

                      l.   Where did you file the grievance?




                           t-\zR..z_ f\"'..L---c-=ce-=-v-'---- -- - - - - - - - - - -
                     2.    What did you claim in your grievance?
                 t-rtCrL oP- ~t vPiCCr o~ ut:-Pr? CA-1-1-S                                f    r>·TT!Jl2A.1EC,
                r(\G..eTrtJtP:, §)~u{E.D f)d~ flCC~g,                                    .08'.>te.o   0-Ri~LJl'<\NCL
                   FoQ/.v\~ •              I




                     3.    What was the result, if any?

                     SI Ill\ PL~ ~R./l,N-,.fCJ                   .r,       .-57rr~£J
                     /Ve) r}C r1 'd,v S


                     4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                           not, explain why not (Describe all efforts to appeal to the highest level ofthe grievance process.)

        ~          UJa..S           3c0<2N          ~L             torm..S         a.,rvo(    c,_( w~..)
                C\CtJ      i ~ 0\         Po r            ch.le..- r e.o.ScJ ,J        or 0c..v:1 - 1


                                                                                                                        Page 7 of 11
              Case 1:21-cv-00141-CCC-MA Document 1-1 Filed 01/25/21 Page 8 of 10



Pro Sc 14 (Rev. 12116) Complaint for Violation of Civil Rights (Prisoner)



         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?




         B.           If your answer to A is yes, describe each lawsuit by answering questions I through 7 below. (If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      I.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)

                      2.    Court (iffederal court, name the district; ifstate court, name the county and State)



                      3.    Docket or index number



                      4.    Name of Judge assigned to your case



                      5.    Approximate date of filing lawsuit



                      6.    Is the case still pending?

                           0Yes

                           •     No
                            If no, give the approximate date of disposition.

                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




         C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                      imprisonment?



                                                                                                                        Page 9 of 11
              Case 1:21-cv-00141-CCC-MA Document 1-1 Filed 01/25/21 Page 9 of 10



Pro Se 14 (Rev. 12/16) Compl:iint for Viohllion of Civil Rights (Prisoner)


                     •~
                     iz(No
         D.           If your answer to C is yes, describe each lawsuit by answering questions I through 7 below. (If there is
                      more than one lawsuit, describe the addUional lawsuits on another page, using the same format.)

                      I.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)

                      2.    Court (iffederal court, name the district; ifstate court, name the county and State)




                      3.    Docket or index number



                      4.    Name of Judge assigned to your case



                      5. Approximate date of filing lawsuit



                      6.    Is the case still pending?

                           Oves
                           •     No

                            If no, give the approximate date of disposition

                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




                                                                                                                     P:igclOof II
              Case 1:21-cv-00141-CCC-MA Document 1-1 Filed 01/25/21 Page 10 of 10



Pro Se 14 (Rev. 12/16) Compfaint for Violation of Civil Rights (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.


         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff
                     Prison Identification #                      ~o        -oforJ
                     Prison Address                            '7dCJ           12t'S/2el f/rLL 12ol.
                                                                                                           Zip Code


         B.          For Attorneys

                     Date of signing:


                      Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                      Name of Law Firm
                      Address

                                                                                City           Srate       Zip Code

                     Telephone Number
                     EMmail Address




                                                                                                                      Pase II of I I
